Citation Nr: 0001890	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  98-00 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for low back 
disability.  

2.  Entitlement to service connection for hiatal hernia.  

3.  Entitlement to an initial compensable evaluation for left 
carpal tunnel syndrome (minor).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to March 
1980 and from February 1989 to May 1995.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which, among other things, granted service 
connection for depressive disorder (rated 10 percent), 
residual scar status post left adrenalectomy (rated zero 
percent), left carpal tunnel syndrome (rated zero percent), 
and right carpal tunnel syndrome (rated zero percent).  The 
RO also denied service connection for low back pain, 
fibromyalgia syndrome, and hiatal hernia.  In March 1997, the 
veteran, through his representative, filed a notice of 
disagreement (NOD) with these issues.  A statement of the 
case (SOC) regarding these issues was issued in May 1997.  In 
December 1997, the veteran filed a substantive appeal (VA 
Form 9) as to the issues of regarding depressive disorder, 
left carpal tunnel syndrome, low back pain, and hiatal 
hernia.  

The above procedural history is set forth because apparently 
the RO lost track of the status of the claims at issue during 
the pendency of this appeal.  The certification of the appeal 
by the RO is for administrative purposes only, and does not 
serve to either confer or deprive the Board of jurisdiction 
over an issue.  38 C.F.R. § 19.35.  An appeal consists of a 
timely filed NOD in writing and, after an SOC has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200.  Proper completion and filing of a substantive appeal 
are the last actions the appellant needs to take to perfect 
an appeal.  38 C.F.R. § 20.202.  The record before the Board 
does not contain a substantive appeal with respect to the 
issues of service connection for fibromyalgia syndrome and 
increased ratings for residual scar status post left 
adrenalectomy and right carpal tunnel syndrome.  
Consequently, the Board will proceed with appellate review of 
all issues currently perfected for appeal, as listed on the 
title page.  

In a July 1999 rating decision, the RO increased the 
evaluation for depressive disorder to 50 percent.  In VA Form 
9, dated in August 1999, the veteran indicated that she was 
satisfied with the July 1999 decision and that she no longer 
wished to continue with her appeal as it related to her 
depressive disorder.  In accordance with 38 C.F.R. § 20.204, 
the veteran may withdraw an issue on appeal at anytime.  As 
the veteran indicated that she was satisfied with the rating 
decision and did not wish to pursue the appeal, the Board 
will not address this issue.

The claim of entitlement to service connection for low back 
pain will be addressed in the Remand section of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for hiatal hernia is plausible.  

3.  The claim of entitlement to service connection for low 
back disability is supported by cognizable evidence showing 
that the claim is plausible.

4.  The evidence of record reflects that the veteran's left 
carpal tunnel syndrome (minor) is manifested by objective 
findings of a tingling sensation and numbness of the left 
wrist with minimal atrophy of the thenar eminence; and is 
productive of no more than mild impairment.



CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for hiatal hernia.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The claim of entitlement to service connection for low 
back disability is well-grounded.  38 U.S.C.A. §  5107(a).

3.  The criteria for a 10 percent evaluation for left carpal 
tunnel syndrome (minor) are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.27, 4.124a, Diagnostic 
Codes 8515 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that in November 1990 the 
veteran was seen for onset of low back pain.  X-rays of the 
lumbar spine were negative except for minimal scoliosis.  In 
May 1991, the veteran was placed on physical profile for hip 
and back pain.  In June 1991, an upper gastrointestinal (UGI) 
series showed a small sliding hiatal hernia.  In February 
1992, X-rays of the lumbar spine revealed osteoarthritic 
changes in the L5-S1 zygapophyseal joints slightly greater on 
the left.  On evaluation for back pain in May 1994, X-rays of 
the lumbar spine were normal.  Clinical evaluation at the 
orthopedic clinic in June and July 1994 resulted in diagnoses 
of mechanical low back pain and musculoskeletal back pain, 
respectively.  An MRI of the low back in April 1995 was 
normal.  The records reflect that the veteran is right-
handed.  

Post-service medical evidence includes an August 1995 
electromyography report which diagnosed bilateral carpal 
tunnel syndrome.  The veteran was provided wrist splints for 
improvement of symptoms.  A VA outpatient treatment record 
dated in August 1996 shows that the veteran was seen for 
complaint of low back pain.  Physical examination revealed 
mild tenderness over the right sacroiliac joint.  There was 
positive FABER sign on the right.  X-ray studies revealed 
slight degenerative joint disease of the right sacroiliac 
joint.  Complaints of low back pain were also noted in 
September and October 1996.  

On VA orthopedic examination in September 1996, the veteran 
complained of low back pain.  She also reported that over a 
year ago she had pain that developed on the inner radial side 
of both of her wrists, worse on the right than on the left.  
She had some difficulty in holding things and was dropping 
things.  There was some numbness also on the back of the hand 
on the medial side, over near the base of the thumb and wrist 
on that side.  She said that it was made worse by keeping her 
hands in the driving position on the wheel.  Clinical 
evaluation of the low back revealed no pertinent 
abnormalities.  Physical examination of the wrists revealed a 
full and complete range of motion with 70 degrees of 
dorsiflexion and 75 degrees of palmar flexion, 30 degrees of 
ulnar deviation, and 20 degrees of radial deviation equal 
bilaterally.  There was no tenderness about the wrist.  Her 
Tinel's signs were all negative.  Compression test for carpal 
tunnel syndrome was negative.  The Phalen's test for carpal 
tunnel was negative and there was no sensory loss in any 
distribution of the fingers, wrists, or hands.  X-rays of the 
lumbar spine were normal.  The diagnoses were low back pain 
and sciatica by history with nothing found on a physical 
examination to substantiate the symptomatology at this time, 
and carpal tunnel syndrome by history and mildly suggested by 
nerve conduction studies. 

On VA general surgical examination in September 1996, the 
veteran reported that in 1993 she had epigastric pain that 
radiated up under her sternum and gave her a bad taste in her 
mouth.  She indicated that a UGI series diagnosed a hiatal 
hernia with reflux.  She was put on Tagamet twice a day, 
which gave her some measure of relief.  Examination of the 
abdomen revealed no masses, tenderness, organomegaly, 
costovertebral tenderness or inguinal hernias.  A UGI study 
was normal with no hiatal hernia or gastroesophageal reflux 
found.  The diagnosis was hiatal hernia with reflux diagnosed 
in 1993, symptomatic in spite of medical treatment.  

In a March 1997 rating decision, the RO granted service 
connection for left carpal tunnel syndrome, evaluated as 
noncompensably disabling from May 17, 1995.  

VA outpatient treatment records show that in September 1996 
the veteran reported a one year history of left hand numbness 
and wrist pain.  These symptoms were often present upon 
awakening in the morning but did not awaken her from 
nocturnal sleep.  The diagnosis was bilateral carpal tunnel 
syndrome still symptomatic.  The examiner noted that there 
were only minimal findings on examination.  An examination 
report dated in July 1997 noted that a nerve conduction study 
performed in October 1996 was consistent with left carpal 
tunnel syndrome.  The veteran was advised to resume use of 
the left volar splint, especially at night.  In October 1997, 
she was seen with complaints of numbness, tingling and 
dropping small objects with the left hand for the past two 
years.  She indicated that it was worse with typing and 
driving.  She had used a splint in the past year without 
relief.  Physical examination revealed possible minimal 
atrophy of the left thenar eminence.  There was no Tinel's 
sign.  Phalen's testing revealed numbness in the left hand.  
The impression was mild left carpal tunnel syndrome.  The 
veteran was provided an injection with immediate relief.  In 
December 1997, the veteran reported having minimal symptoms.  
She denied any night paresthesias or radiating pain.  
Physical examination revealed no pertinent abnormalities.  
The assessment was left carpal tunnel syndrome - currently 
asymptomatic.  

In February 1998, the veteran testified that a small sliding 
hiatal hernia was identified in service.  She indicated that 
during service she experienced problems with reflux and 
regurgitation.  She currently takes Prilosec twice a day for 
relief.  She indicated that her left carpal tunnel syndrome 
made it difficult to hold a steering wheel and made her hand 
give out.  She stated that when she slept she got pain all 
the way up to her shoulders.  She indicated that she would 
sometimes drop things because of the pain.  See February 1998 
hearing transcript.  

VA esophagus and hiatal hernia examination in May 1999 
revealed no evidence of a hiatal hernia. 

On VA neurological examination in May 1999, the veteran 
stated that she had recently started having some numbness and 
tingling in both hands.  When she picked up things she felt 
that she had a tendency to drop them.  Her medications 
included Naprosyn.  Motor examination revealed 5/5 strength 
throughout.  There was no atrophy or fasciculations.  
Reflexes were 2+ throughout.  Sensory testing was normal 
throughout.  There was a positive Tinel sign over both 
wrists.  The diagnosis was bilateral carpal tunnel syndrome.  
The examiner noted that neurological examination was 
unremarkable, although there was a positive Tinel sign over 
both wrists.  

X-rays of the lumbar spine taken during a VA orthopedic 
examination in May 1999 revealed mild degenerative disc 
disease of L5-S1.  

Analysis

I.  Service Connection

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a); see also Degmetich v. Brown, 104 F.3d 1328, 1331-
32 (Fed.Cir. 1997).

However, the threshold question to be answered is whether the 
veteran has presented evidence sufficient to justify a belief 
by a fair and impartial individual that his claims for 
service connection are well-grounded; that is, claims which 
are plausible and capable of substantiation.  See 38 U.S.C.A. 
§ 5107(a); Chelte v. Brown, 10 Vet.App. 268, 270 (1997) 
(citing Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990)).  If 
the claims are not well-grounded, the appeal must fail and 
there is no duty to assist in developing the facts pertinent 
to the claims.  See Morton v. West, 12 Vet.App. 477 (1999); 
see also Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).

Generally, a well-grounded claim for service connection 
generally requires (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury (or as the result of a service-connected 
condition); and (3) medical evidence of a nexus between the 
claimed in-service (or service-connected) disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 489, 504, 506 (1995); Epps v. Gober 126 F.3d at 
1468 (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra); see also Allen v, Brown, 7 
Vet.App. 439, 448 (1995) (en banc).  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence in support of the claim must be presumed.  
See Robinette v Brown, 8 Vet. App. 69, 75 (1995).


A.  Low Back Pain

Regarding the issue of service connection for low back pain, 
the Board finds that the veteran's claim is well-grounded.  
In this regard, the Board notes that the multiple complaints 
of low back pain and the X-ray finding of osteoarthritic 
changes in the L5-S1 joints in service along with the August 
1996 outpatient treatment record which showed slight 
degenerative joint disease of the right sacroiliac joint is 
enough to make the claim well-grounded based on continuity of 
symptomatology.  See Savage v. Brown, 10 Vet.App. 488 (1997); 
see also Mattern v. Brown, 12 Vet.App. 222 (1999) (holding 
that a well-grounded claim need only be plausible, not 
conclusive).

B.  Hiatal Hernia

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing a well-grounded claim for service connection 
requires more than an allegation that the particular 
disability had its onset in service or was caused or 
aggravated by a service-connected condition.  It requires 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible and 
capable of substantiation.  See Tirpak v. Derwinski, 2 
Vet.App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
plausible or possible is generally required.  Grottveit v. 
Brown, 5 Vet. App. 81, 93 (1993).  For some factual issues, 
competent lay evidence may be sufficient; however, where the 
claim involves issues of medical fact, such as medical 
causation or diagnosis, competent evidence is required.  Id.

Here, the evidence of record fails to show a presently 
existing disability involving a hiatal hernia. In this 
regard, the Board notes that VA examinations in September 
1996 and May 1999 failed to reveal a hiatal hernia.  In the 
absence of a finding of a present disability that can be 
related to service, the Board finds that the claim for 
service connection is not plausible and, therefore, not well-
grounded.  Rabideau v. Derwinski, 2 Vet.App. 141, 143-44 
(1992).

The Board rejects the veteran's assertions of present 
disability attributable to service as probative of a well-
grounded claim.  Such opinions involve medical causation or 
medical diagnosis as to the effect that the claims are 
"plausible" or "possible" as required by Grottveit.  As 
the United States Court of Appeals for Veterans Claims 
(Court) (formerly known as the United States Court of 
Veterans Appeal) held in Espiritu v. Derwinski, 2 Vet.App. 
492 (1992), lay persons are not competent to offer medical 
opinions, so the assertions of lay persons concerning medical 
causation cannot constitute evidence of a well-grounded 
claim.

Given the veteran's failure to submit a well-grounded claim, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.  


II.  Disability Evaluation for Left Carpal Tunnel Syndrome 

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

As noted above, service connection was established for left 
carpal tunnel syndrome by a March 1997 rating decision.  That 
decision assigned a noncompensable evaluation for left carpal 
tunnel syndrome, effective from May 17, 1995, the day 
following the veteran's discharge from service.  See 
38 C.F.R. § 3.400.  As the veteran takes issue with the 
initial rating assigned when service connection was granted, 
the Board must evaluate each disability based on all the 
evidence of record; it may assign separate ratings for 
separate periods of time based on facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

Ratings for functional impairment of the upper extremities 
are based upon which extremity is the major or minor 
extremity, i.e., the one predominantly used by the 
individual.  Only one extremity is considered to be major and 
a person is presumed to be right-handed unless there is 
evidence of left-handedness.  38 C.F.R. § 4.69.  Service 
medical records reflect that the veteran is right- handed.  
Thus, the rating for the left hand is to be made on the basis 
of that upper extremity being the minor extremity.

The veteran's left carpal tunnel syndrome is rated by analogy 
under Diagnostic Code 8515, for paralysis of the median 
nerve.  This is appropriate where an unlisted condition is 
encountered, and a closely related condition which 
approximates the anatomical localization, symptomatology and 
functional impairment is available.  38 C.F.R. §§ 4.20, 4.27; 
see also Lendermann v. Principi, 3 Vet.App. 345 (1992); 
Pernorio v. Derwinski, 2 Vet.App. 625 (1992).  Under 
Diagnostic Code 8515, mild incomplete paralysis of the median 
nerve of the minor limb warrants a 10 percent evaluation.  If 
such incomplete paralysis of the minor limb is moderate, a 20 
percent evaluation is warranted.  38 C.F.R. § 4.124a.  This 
same criteria is also for application under Diagnostic Code 
8615, for incomplete paralysis of the ulnar nerve.  Id.  In 
this case, the veteran's service connected left carpal tunnel 
syndrome is currently rated as noncompensable.

The medical evidence shows that the veteran's left carpal 
tunnel syndrome was diagnosed as a result of an 
electromyography report in August 1995.  When she was 
examined by the VA in September 1996 she complained of 
numbness in the left wrist and thumb.  The examiner stated 
that carpal tunnel syndrome was mildly suggested by nerve 
conduction studies.  A VA outpatient treatment record dated 
in October 1997 shows that the veteran was seen with 
complaints of numbness and tingling in the left hand.  
Physical examination revealed possible minimal atrophy of the 
thenar eminence.  Phalen's testing revealed numbness in the 
left hand.  The impression was mild left carpal tunnel 
syndrome.  The next relevant piece of evidence concerning the 
left hand was a VA outpatient treatment record dated in 
December 1997.  At that time, the veteran reported having 
minimal symptoms.  She denied any paresthesias or radiating 
pain.  Physical examination was normal.  The impression was 
left carpal tunnel syndrome - currently asymptomatic.  VA 
neurological examination in May 1999 was unremarkable, except 
for a positive Tinel's sign over both wrists.  

Upon review, the Board notes that there is no extrinsic, 
objective evidence of paralysis of the median or ulnar nerve, 
such as limited mobility of the wrist, fingers or thumb.  
Nonetheless, the veteran continues to complain of  numbness 
in the left wrist, which has been objectively confirmed by 
the results of a Phalen's test in October 1997, and thus has 
been found to be clinically characteristic of "mild" carpal 
tunnel syndrome.  Moreover, when the veteran was examined by 
the VA in December 1997, she was evaluated with minimal 
symptomatology of the left wrist; and, in May 1999, a 
positive Tinel's sign was detected on neurological 
examination, revealing a tingling sensation in the left 
wrist.  Therefore, in view of this evidence, and with the 
resolution of all reasonable doubt in the veteran's favor, 
the Board determines that the evidence is sufficiently in 
equipoise to warrant a 10 percent evaluation under Diagnostic 
Code 8515, for mild disability associated with the service-
connected left carpal tunnel syndrome.  However, in the 
absence objective evidence showing moderate disability 
indicated in either Diagnostic Code 8515 or 8516, relative to 
the left carpal tunnel syndrome, the Board further concludes 
that an evaluation in excess of 10 percent is shown to be 
warranted under the rating schedule.

In light of the evidence of record and based on the analysis 
above, it is the determination of the Board that a 10 percent 
evaluation is warranted.  


ORDER

Entitlement to service connection for hiatal hernia is 
denied.

The claim for entitlement to service connection for a low 
back disability is well grounded.

A 10 percent evaluation for left carpal tunnel syndrome 
(minor) is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.  


REMAND

Having determined that the veteran's claim for service 
connection for low back pain is well-grounded, VA has a 
statutory duty, which is neither optional nor discretionary, 
to assist veteran with the development of the facts pertinent 
to his well-grounded claim.  See Massey v. Brown, 7 
Vet.App. 204, 208 (1994); Littke v. Derwinski, 1 Vet.App. 90, 
92 (1990).  The duty assist includes, where appropriate, the 
conduct of a thorough and contemporaneous medical 
examination.  See Wilkonsin v. Brown, 8 Vet.App. 263, 268 
(1995) (quoting Green (Victor) v. Brown, 1 Vet.App. 121, 124 
(1991)).  When an examination report does not contain 
sufficient detail, the report must be returned as inadequate.  
38 C.F.R. § 4.2 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated her for low back 
problems since service.  After securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records which have not been previously 
secured and associate them with the 
claims folder.  Failures to respond or 
negative replies should be noted in 
writing and also associated with the 
claims folder. 

2.  The RO should schedule the veteran 
for a comprehensive VA examination by an 
orthopedist to determine the nature and 
etiology of her low back disability.  The 
claims folder and a separate copy of this 
remand should be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
test, studies and X-rays should be 
performed, and all objective findings 
should be set forth, including complete 
range of motion measurements.  After 
reviewing the veteran's entire medical 
record as contained in the claims file, 
the orthopedist should provide an opinion 
as to whether the veteran's current low 
back disability is more likely than not 
related to the complaints of back pain in 
service.  The complete rationale for all 
opinions expressed should be provided.  
The RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

3.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should 
readjudicate, in light of all the 
additional evidence, the claim for 
service connection for low back pain.  

If any benefit sought remains denied, the appellant and her 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 


